DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
	This communication is responsive to the request for continued examination filed on 4/20/2021.  Claims 1-3, 5-14, 17-19 and 21-26 are pending.  Claims 1, 3, 11 and 13 have been amended.  Claims 25-26 have been added.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 11-14, 17-19, 21-23 and 26 are objected to because of the following informalities:  
In regards to claim 11, line 27 amend “predefined instructions” to “predetermined instructions” as to correct a minor antecedent basis issue and use language consistent with claim 11, line 14.
Claims 12-14, 17-19, 21-23 and 26 are similarly objected to for being dependent, either directly or indirectly, upon claim 11 above.
Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “functional units operable to execute” (interpreted as elements 640 of Fig. 6), “issue logic to issue” (interpreted as element 500 of Fig. 5), “first logic configured to identify” (interpreted as element 520), “second logic configured to select” (interpreted as element 510), “decoding logic configured to decode/classify” (interpreted as element 560), in claims 11-14, 17-19 and 21-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curran, PGPUB No. 2006/0101241.

	The independent claims are rejected under two interpretations using the secondary reference Curran.  The first interpretation is under 102(a)(1) and the second under 103, as shown below.  The claims are rejected under two interpretations in view of the claimed limitations “a first scenario/a plurality of scenarios”; wherein the 102(a)(1) interpretation interprets the limitation as several detailed plans or examples explicitly referred to as scenarios, while the 103 rejection interprets the limitations broadly to be any possible accounts that may or may not occur, and that may not be explicitly referred to as scenarios.  The examiner believes the applicant means the former, however the claims have not been appropriately limited to that interpretation, and the examiner suggest the applicant amend the claim for clarification.

	In regards to claim 11, Curran teaches “A processor comprising: a plurality of functional units operable to execute compatible instructions in parallel (The elements (units operable to execute) are interpreted under 35 U.S.C 112(f) as the arithmetic logic units (elements 640 of fig. 6) of the specification)” (See Figs. 1 and 4:  wherein processor (element 40) of Fig. 1 is shown in further detail in a particular embodiment in Fig. 4.  Wherein a plurality of functional units (elements 56) shown in Figs. 1 and 4 are operable to execute compatible instructions in parallel.  Wherein two compatible fixed-point instructions can be executed in parallel (also see [0016])) “and issue logic coupled to said plurality of functional units and configured to issue said compatible instructions to said plurality of functional units (The elements (issue logic to issue) are interpreted under 35 U.S.C 112(f) as the issue unit (element 100 of fig. 1 or element 500 of Fig. 5) of the specification)” ([0036-0038]: wherein the dispatch unit (element 70) is coupled to the plurality of functional units (elements 56) and is configured to issue the compatible fixed point instructions to the functional units (Note:  Fig. 4 displays a more detailed embodiment of dispatch unit, wherein the dispatch unit includes all elements between instruction queue (element 54) and functional units (elements 56)(See Figs. 1 and 4 for clarity)) “wherein said issue logic comprises: first logic configured to: identify a first instruction from an instruction queue, wherein said first instruction is comprised in a first group of instructions (The elements (first logic configured to identify) are interpreted under 35 U.S.C 112(f) as the picking module (element 520 of fig. 5) of the specification)” ([0036-0037 and See Fig. 4]:  wherein dispatch unit (element 70) includes latches which store and therefore identify a first fixed point instruction from an instruction queue (element 54).  Wherein the first fixed point instruction is comprised in a first group of fixed point instructions of a first thread) “and identify a second instruction from said instruction queue, wherein said second instruction is comprised in a second group of instructions” ([0036-0037 and See Fig. 4]:  wherein dispatch unit (element 70) includes latches which store and therefore identify a second fixed point instruction from an instruction queue (element 54).  Wherein the second fixed point instruction is comprised in a second group of fixed point instructions of a second thread) “wherein said first group of instructions and said second group of instructions are both comprised in a first scenario” ([0037]:  wherein the first and second group of fixed point instructions of the first and second threads are both comprised in a first scenario) “wherein said first scenario comprises a set of groups of predetermined instructions, wherein said set of groups of predetermined instructions includes said first instruction and said second instruction” ([0036-0037]:  wherein the first scenario comprises a set of groups of predetermined instructions because the first scenario includes instructions of a first thread and second thread.  For example, the set of groups are fixed point instructions of a first thread and fixed point instructions of a second thread are instructions of threads are predetermined because threads are streams of instructions which are determined before the issuing or execution of instructions) “and wherein further said first instruction and said second instruction are compatible with respect to parallel execution by corresponding functional units of said processor” ([0016 and 0036-0037]:  wherein the first fixed point and second fixed point instruction are compatible with respect to parallel execution by corresponding functional units (element 56) of said processor (element 40).  The instructions are compatible for parallel execution based on resource requirement availability) “and second logic configured to select said first instruction and said second instruction for supplying to corresponding functional units of said processor for execution in parallel (The elements (second logic configured to select) are interpreted under 35 U.S.C 112(f) as the picking module (element 510 of fig. 5))” ([0016 and 0036-0037]:  wherein elements 98 select a first and second instruction for supplying the instructions to elements 56 for parallel execution (See Fig. 4)) “and select said first scenario from a first plurality of scenarios based on a determination that an instruction that is comprised in said set of groups of predefined instructions is identified from said instruction queue.” ([0036-0037]:  wherein said first scenario, which includes one fixed point instruction from a first thread and a second fixed point instruction from a second thread, is selected from a plurality of scenarios based on a determination that an instruction comprised in the set of groups of predetermined is identified in said instruction queue (element 54).  For example if an instruction of the set of groups of predetermined instructions indicates that the total resources required by a thread is less than or equal to the number of available resources, then a first scenario as disclosed in [0037] can be selected)

	Claim 1 is similarly rejected on the same basis as claim 11 above, as claim 1 is the method claim corresponding to the processor of claim 11 above. (Note:  claim 1 also explicitly specifies the instruction queue comprising issue-ready instructions, but the instruction queue (element 54) of Figs. 1 and 4 of Curran does include issue ready instructions; therefore Curran teaches all limitations of both claims 1 and 11)

	In regards to claim 2, Curran teaches “The method of Claim 1” (see rejection of claim 1 above) “wherein said identifying said first instruction and said identifying said second instruction are performed concurrently.” ([0016, 0032 and 0036]:  wherein instructions are identified from instruction buffers of the instruction queue (element 54) at the same time (concurrently))

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-2, 11, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webber, PGPUB No. 2010/0275211, and further in view of Curran, PGPUB No. 2006/0101241.

	In regards to claim 1, Webber teaches “A method of scheduling compatible issue-ready instructions for parallel execution by functional units in a processor” ([0028 and 0032-0036]:  wherein scheduling compatible instructions which are in readiness is disclosed.  Wherein compatible instructions are issued for parallel execution by multiple execution units in a microprocessor (also see abstract)) “said method comprising: accessing instruction buffers comprising a plurality of issue-ready instructions” ([0032-0033]:  wherein an instruction scheduler (element 28) accesses instruction buffers which each comprise a plurality of instructions in readiness) “identifying a first instruction from said instruction buffers, wherein said first instruction is comprised in a first group of instructions” ([0032-0035]:  wherein a first load or store request is identified from an instruction buffer corresponding to a first thread.  Wherein a first load or store request is comprised in a memory group of instructions of a first thread.   Wherein group is broadly interpreted as a number of things considered together as being related; i.e. therefore a load or store request is a part of a group including all memory type instructions of a first thread) “identifying a second instruction from said instruction buffers, wherein said second instruction is comprised in a second group of instructions” ([0032-0035]:  wherein a branch instruction is identified from an instruction buffer of a second thread.  Wherein a branch instruction is comprised in a branch group of instructions of a second thread.   Wherein group is broadly interpreted as a number of things considered together as being related; i.e. therefore a branch is a part of a group including all branch instructions of a second thread) “wherein said first group of instructions and said second group of instructions are both comprised in a first scenario, wherein said first scenario comprises a set of groups of predefined instructions” ([0032-0035]:  wherein memory instructions of a first thread and branch instructions of a second thread are both comprised in a first scenario (wherein scenario broadly means an account of a possible course of action or event).  Wherein the first scenario is a possible account described in paragraph [0035] which indicates that memory instructions and branch instructions are a set of groups of predefined instruction groups which are compatible for parallel execution.  Wherein a scenario is a “possible” account of an action or event and is something that may or may not occur, therefore establishing these instruction groups is something that occurs in advance and therefore the set of groups are predefined.  For example, the set of groups are memory instructions of a first thread and branch instructions of a second thread and instructions of threads are predefined because threads are streams of instructions which are determined before the issuing or execution of instructions) “wherein said set of groups of predefined instructions includes said first instruction and said second instruction” ([0032-0036]:  wherein said set of groups of predefined instructions includes a first load or store request (instruction) from a first thread and a second branch instruction of a second thread) “and wherein further said first instruction and said second instruction are compatible with respect to parallel execution by corresponding functional units of said processor” ([0028 and 0032-0036]:  wherein the first load or store request (instruction) and the second branch instruction are compatible with respect to parallel execution by corresponding execution units of said microprocessor) “and selecting said first instruction and said second instruction for issuing to corresponding functional units of said processor for parallel execution.” ([0028 and 0032-0036]:  wherein said load or store request (instruction) and said branch instruction are selected for issuing to corresponding execution units of said microprocessor for parallel execution) “wherein said selecting comprises selecting said first scenario from a first plurality of scenarios based on a determination that an instruction that is comprised in said set of groups of predefined instructions is identified” ([0028 and 0032-0036]:  wherein said selecting first scenario from a plurality of scenarios based on determining that a branch instruction is comprised in said set of groups of predefined instructions is identified.  Wherein paragraph [0035] discloses two scenarios, one in which includes branch and memory groups of instructions for two threads, and a second scenario in which two memory groups of instructions exists (one group for each thread).  By determining that a branch instruction (of a second thread) is comprised in said set of groups of predefined instructions the first scenario is identified; if a memory instruction (of a second thread) is identified then the second scenario exist in which parallel execution cannot occur)
	Webber does not explicitly teach “an instruction queue comprising a plurality of issue-ready instructions”.  Webber does teach multiple instruction buffers storing ready instructions for multiple threads but does not teach a single instruction queue to store all of the instructions of each of the threads.
	Curran teaches “an instruction queue comprising a plurality of issue-ready instructions”.  ([0026 and 0036]:  wherein an instruction queue (element 54) stores instructions for multiple threads by including thread buffers in the queue.  Wherein a dispatch unit (element 70) identifies instructions of said instruction queue (element 54) (See Figs. 2 and 4))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instruction buffers of Webber to be comprised in a single queue as the instruction buffers of Curran.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (implementing instruction buffers as a single queue structure as taught in Curran) for another (generic instruction buffers of Webber) for the benefit of using a simple data structure such as a queue to manage the order of instructions during scheduling.

	In regards to claim 2, the overall combination of Webber and Curran thus far teaches “The method of Claim 1” (see rejection of claim 1 above).
	The overall combination of Webber and Curran thus far does not teach “wherein said identifying said first instruction and said identifying said second instruction are performed concurrently.”  Webber does teach identifying a first and second instruction but does not explicitly indicate identifying them currently.
	Curran teaches “wherein said identifying said first instruction and said identifying said second instruction are performed concurrently.” ([0036]:  wherein instructions are identified from instruction buffers of the instruction queue (element 54) at the same time (concurrently))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Webber to identify instructions from an instruction queue concurrently as taught in Curran.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (identifying instructions concurrently) to a known device (microprocessor of Webber) ready for improvement to yield predictable results (identifying instructions for issuing concurrently) for the benefit of increasing overall processor efficiency.

	In regards to claim 11, Webber teaches “A processor” ([0027-008]:  wherein a microprocessor is disclosed) “comprising: a plurality of functional units operable to execute compatible instructions in parallel (The elements (units operable to execute) are interpreted under 35 U.S.C 112(f) as the arithmetic logic units (elements 640 of fig. 6) of the specification)” ([0028 and 0032-0036]:  wherein compatible instructions are issued for parallel execution by multiple execution units in a microprocessor (also see abstract)) “and issue logic configured to issue said compatible instructions to said plurality of functional units (The elements (issue logic to issue) are interpreted under 35 U.S.C 112(f) as the issue unit (element 100 of fig. 1 or element 500 of Fig. 5) of the specification)” ([0028 and 0032-0036]:  wherein instruction scheduler (element 28) issues compatible instructions for parallel execution by multiple execution units (also see abstract)) “wherein said issue logic is configured to: identify a first instruction from an instruction buffer, wherein said first instruction is comprised in a first group of instructions” ([0032-0035]:  wherein a first load or store request is identified from an instruction buffer corresponding to a first thread.  Wherein a first load or store request is comprised in a memory group of instructions of a first thread.   Wherein group is broadly interpreted as a number of things considered together as being related; i.e. therefore a load or store request is a part of a group including all memory type instructions of a first thread) “identify a second instruction from said instruction buffers, wherein said second instruction is comprised in a second group of instructions” ([0032-0035]:  wherein a branch instruction is identified from an instruction buffer of a second thread.  Wherein a branch instruction is comprised in a branch group of instructions of a second thread.   Wherein group is broadly interpreted as a number of things considered together as being related; i.e. therefore a branch is a part of a group including all branch instructions of a second thread) “wherein said first group of instructions and said second group of instructions are both comprised in a first scenario, wherein said first scenario comprises a set of groups of predetermined instructions” ([0032-0035]:  wherein memory instructions of a first thread and branch instructions of a second thread are both comprised in a first scenario (wherein scenario broadly means an account of a possible course of action or event).  Wherein the first scenario is a possible account described in paragraph [0035] which indicates that memory instructions and branch instructions are a set of groups of predetermined instruction groups which are compatible for parallel execution.  Wherein a scenario is a “possible” account of an action or event and is something that may or may not occur, therefore establishing these instruction groups is something that occurs in advance and therefore the set of groups are predetermined. For example, the set of groups are memory instructions of a first thread and branch instructions of a second thread and instructions of threads are predetermined because threads are streams of instructions which are determined before the issuing or execution of instructions) “wherein said set of groups of predetermined instructions includes said first instruction and said second instruction” ([0032-0036]:  wherein said set of groups of predetermined instructions includes a first load or store request (instruction) from a first thread and a second branch instruction of a second thread) “and wherein further said first instruction and said second instruction are compatible with respect to parallel execution by corresponding functional units of said processor” ([0028 and 0032-0036]:  wherein the first load or store request (instruction) and the second branch instruction are compatible with respect to parallel execution by corresponding execution units of said microprocessor) “and to select said first instruction and said second instruction for supplying to corresponding functional units of said processor for parallel execution.” ([0028 and 0032-0036]:  wherein said load or store request (instruction) and said branch instruction are selected for issuing to corresponding execution units of said microprocessor for parallel execution) “wherein said selecting comprises selecting said first scenario from a first plurality of scenarios based on a determination that an instruction that is comprised in said set of groups of predefined instructions is identified” ([0028 and 0032-0036]:  wherein said selecting first scenario from a plurality of scenarios based on determining that a branch instruction is comprised in said set of groups of predefined instructions is identified.  Wherein paragraph [0035] discloses two scenarios, one in which includes branch and memory groups of instructions for two threads, and a second scenario in which two memory groups of instructions exists (one group for each thread).  By determining that a branch instruction (of a second thread) is comprised in said set of groups of predefined instructions the first scenario is identified; if a memory instruction (of a second thread) is identified then the second scenario exist in which parallel execution cannot occur)
	Webber does not explicitly teach “and issue logic coupled to said plurality of functional units”, “first logic configured to identify instructions from an instruction queue” nor “second logic to select instructions for supplying to corresponding functional units of said processor for parallel execution.”  Webber does teach multiple instruction buffers storing ready instructions for multiple threads but does not teach a single instruction queue to store all of the instructions of each of the threads.  Webber also teaches an instruction scheduler which identifies and supplies instructions for execution, but does not disclose explicit logic of the scheduler which performs the identifying and selecting functions.
	Curran teaches “and issue logic coupled to said plurality of functional units” (See Fig. 2:  wherein the dispatch unit (element 70) is coupled to the plurality of functional units (elements 56, 58, 60 and 61)) “first logic configured to identify instructions from an instruction queue (The elements (first logic configured to identify) are interpreted under 35 U.S.C 112(f) as the picking module (element 520 of fig. 5) of the specification)” ([0036 and Fig. 4]:  wherein latches of dispatch unit (element 70) are used to identify instructions from instruction queue (element 54)) and “second logic to select instructions for supplying to corresponding functional units of said processor for parallel execution (The elements (second logic configured to select) are interpreted under 35 U.S.C 112(f) as the picking module (element 510 of fig. 5))” (See Fig. 4:  wherein element 98 selects instructions for supplying to corresponding functional units for parallel execution)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scheduler of Webber to include first and second logic as the issue logic and be coupled to functional units as taught in Curran.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (issue logic of Curran which is comprised of a first and second logic and is directly coupled to functional units) for another (generic scheduler of Webber) to yield predictable results (scheduler comprised of a first and second logic used to identify and select instructions for issuing instructions in parallel and which is directly coupled to functional units) for the benefit of efficiently scheduling instructions for parallel issuing and execution.
	It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instruction buffers of Webber to be comprised in a single queue as the instruction buffers of Curran.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (implementing instruction buffers as a single queue structure as taught in Curran) for another (generic instruction buffers of Webber) for the benefit of using a simple data structure such as a queue to manage the order of instructions during scheduling.

	In regards to claim 24, the overall combination of Webber and Curran teaches “The method of Claim 1” (see rejection of claim 1 above) “wherein said identifying said first instruction comprises selecting said first instruction from multiple instructions according to a find-first process” (Webber [0037 and 0051]:  wherein identifying the first instruction from the first thread comprises finding the first instruction which is free to issue from the highest priority thread.  Wherein the thread would include multiple instructions) “and wherein further said multiple instructions are each comprised both in said instruction queue and in said first group of instructions.” (Webber [0032-0037]:  wherein the multiple instructions can be multiple memory instructions included in the instruction buffer corresponding to the first thread of highest priority (Note:  Curran has been used to teach a queue and the overall combination of both references would teach the limitation above))

	In regards to claim 25, the overall combination of Webber and Curran teaches “The method of Claim 1” (see rejection of claim 1 above) “wherein said selecting said first scenario is also based on non-zero detection of one or more of said first group of instructions and said second group of instructions.” (Webber [0028 and 0032-0036]:  wherein selecting said first scenario, which includes a memory group of instructions of a first thread and a branch group of instructions of a second thread, is based on non-zero detection of a memory and branch instruction from a first and second thread respectively)

	In regards to claim 26, the overall combination of Webber and Curran teaches “The processor of Claim 11” (see rejection of claim 11 above) “wherein selection of said first scenario is also based on non-zero detection of one or more of said first group of instructions and said second group of instructions.” (Webber [0028 and 0032-0036]:  wherein selecting said first scenario, which includes a memory group of instructions of a first thread and a branch group of instructions of a second thread, is based on non-zero detection of a memory and branch instruction from a first and second thread respectively)

11.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webber, Curran, and further in view of Luick, USPAT No.:  7,984,270 (as cited on PTO-892 filed on 1/10/2020).
	
	In regards to claim 12, the overall combination of Webber and Curran teaches “The processor of Claim 11” (see rejection of claim 11 above) “further comprising decoding logic configured to: decode a plurality of issue-ready instructions of said compatible instructions (The elements (decoding logic to decode) are interpreted under 35 U.S.C 112(f) as the decode unit (element 560 of fig. 5) of the specification; well-known units or circuits are discussed in paragraph [024])” (Webber [0032-0038]:  wherein decoding logic decodes ready compatible instructions| Curran [0030]:  wherein decode logic is disclosed) 
	The overall combination of Webber and Curran does not teach “and classify each instruction of said plurality of issue-ready instructions into a plurality of groups, wherein each group of said plurality of groups comprises a set of predetermined instructions.”
	Luick teaches “and classify each instruction of said plurality of issue-ready instructions into a plurality of groups, wherein each group of said plurality of groups comprises a set of predetermined instructions.”(Column 11, lines 10-30 and Column 13, lines 4-23:  wherein alu instructions are classified into a plurality of priority groups and each priority group includes a set of instructions (i.e. alu instructions with multiple dependents and alu instructions with one dependent are a highest priority group and multiple alu ops and end of chain alu ops are a second highest priority group)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the decoder of Webber and Curran to classify groups of instructions by priority as taught in Luick.  It would have been obvious to one of ordinary skill in the art because classifying instructions based on a priority scheme can be used to improve scheduling of instructions by issuing instructions based on a ranked priority scheme. (Luick:  Column 4, lines 11-26 and 39-51)

Allowable Subject Matter
12.	Claims 3, 5-10, 13-14, 17-19 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art of record, alone or in combination, fail to disclose or render obvious claims 3, 5-9, 13-14, 17-19 and 21-22 filed on 4/7/2021.  The prior art of record has not taught either individually or in combination and together with all other claimed features “wherein each scenario of said first plurality of scenarios comprises a set of groups of predefined instructions, wherein said set of groups of predefined instructions of said each scenario of said first plurality of scenarios comprises a first priority group, and wherein said determination further comprises a determination that said MHB17005U Specification25instruction is comprised in said first priority group of said first scenario”, as claimed in claims 3 and 13.  
	The closest prior art of record broadly teaches selecting a first and second instruction from first and second groups of instructions of a first scenario, in order to issue compatible instructions for parallel execution.  For example, Webber teaches selecting compatible instructions from two different threads of instructions in order to execute instructions of the threads in parallel based on resource requirements.  The reference describes two specific scenarios:  (1) in which memory instructions are compatible to execute concurrently with other types of instructions such as branches that do not require the same execution resources; and (2) in which two memory instructions cannot be executed in parallel.  Similarly, Curran teaches issuing compatible instructions for parallel execution of instructions from two threads based on resource requirements.  In particular, Curran discloses several scenarios in paragraph [0037] where a processor includes two fixed point execution units, and the different scenarios discuss the combination of compatible instructions that can be executed in parallel from respective threads.
	However, the prior art does not disclose  “wherein said set of groups of predefined instructions of said each scenario of said first plurality of scenarios comprises a first priority group, and wherein said determination further comprises a determination that said MHB17005U Specification25instruction is comprised in said first priority group of said first scenario.”
	Furthermore, claims 5-9, 14, 17-19 and 21-22 are dependent upon allowable claims 3 and 13, and therefore include all limitations of claims 3 and 13, and are allowable for at least being dependent upon claims 3 and 13.

14.	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record, alone or in combination, fail to disclose or render obvious similar claims 10 and 23 filed on 4/7/2021.  The prior art of record has not taught either individually or in combination and together with all other claimed features “wherein said second instruction is identified according to a finding process that is different from a finding process used for said identifying said first instruction when said second instruction is comprised in both said first group of instructions and said second group of instructions, and wherein said identifying said first instruction and said identifying said second instruction comprise: identifying said first instruction from said instruction queue according to a find-first process; and identifying said second instruction from said instruction queue according to a find-last process, wherein said second instruction is comprised in both said first group of instructions and said second group of instructions.”
	The closet prior art of record Webber and Curran do broadly teach identifying first and second instructions, of first and second groups of instructions, in a first and second thread.  In particular, Webber teaches identifying a first instruction using a find first process by finding a first free instruction in a first thread.  However, Webber nor Curran teach “and identifying said second instruction from said instruction queue according to a find-last process, wherein said second instruction is comprised in both said first group of instructions and said second group of instructions”.

Response to Arguments
15.	Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 103 in view of Webber and Curran have been fully considered but are not persuasive.  Therefore, the rejections have been maintained.  Also, upon further consideration, a new ground(s) of rejection is made under 35 USC 102 in view of claims 1 and 11, in light of compact prosecution.
	Furthermore, the applicant argues claims 2, 12 and 24 at least by virtue of their dependencies and therefore claims 2, 12 and 24 remain rejected at least by virtue of their dependencies.

16.	Applicant argues the 103 rejections of similar independent claims 1 and 11, on pages 13-14, of the remarks filed on 4/7/2021 in the substance that:

	“Thus, Webber merely discloses that the first thread wishes to use the execution unit to send the request for the data memory fetch to load or store some data, and if the other thread wishes to perform the set of different instructions such as the program branch which does not require the resources that are to be used by the first thread, the program branch is deemed to be compatible and is issued for execution at the same time as the first thread. However, Webber fails to teach or suggest that the first thread (presumably equated to the claimed "first group of instructions") and the other thread (presumably equated to the claimed "second group of instructions") are both comprised in a first scenario. 
	Assuming arguendo that Webber describes that the first thread and the other thread are both comprised in a first scenario, Webber still fails to teach or suggest selecting the 13Application Serial No.: 15/875,611Response to Final Office Action dated February 5, 2021Docket No.: MRVL-MP 12822first scenario (comprising the first thread and the other thread)from a first plurality of scenarios. Further, Webber fails to teach or suggest that selecting the first scenario (comprising the first thread and the other thread) is based on a determination that an instruction that is comprised in said set of groups of predefined instructions is identified from said instruction queue. Applicant submits that the latter points are inherent to the discussion of allowable subject matter on pages 16 and 17 of the Office Action. 
	Therefore, Webber fails to teach or suggest the above-indicated features as recited in amended independent claim 1. 
	Further, Curran is neither contended to nor does it cure the deficiencies of Webber. 
	Accordingly, Webber and Curran, either alone or in combination, fail to teach or suggest the above-indicated features as recited in amended independent claim 1. 
	Further, amended independent claim 11 recites features that are analogous to the features recited in amended independent claim 1. Therefore, Applicant respectfully submits that all the remarks made for amended independent claim 1 above, apply equally to amended independent claim 11. 
	Accordingly, Applicant respectfully requests that the rejection of independent claims 1 and 11 under 35 U.S.C. § 103 be withdrawn.”

          The applicant first states “However, Webber fails to teach or suggest that the first thread (presumably equated to the claimed "first group of instructions") and the other thread (presumably equated to the claimed "second group of instructions") are both comprised in a first scenario.”  The examiner respectfully disagrees because the rejection does not equate the first group of instructions to merely be the first thread, the rejection clearly indicates that the first group of instructions are memory instructions of a first thread, while branch instructions of a second thread are a second group of instructions. For example, if a first thread comprises 2 load instructions and 2 branch instructions, the first group of instructions would include the 2 load instructions of the first thread.  Similarly if a second thread comprises 2 load instructions and 2 branch instructions, the second group of instructions would include the 2 branch instructions of the second thread.  Therefore, a first thread including a first group of memory instructions and a second thread including a second group of branch instructions is comprised in a first scenario; wherein scenario broadly means a possible account of an action or event (i.e. a possible sequence of events).  In Webber, explicitly in paragraph [0035] a scenario is being described in which instructions from a first and second thread may or may not be issued based on compatibility; in short the paragraph is describing possible events in which compatible instructions from a first and second thread are issued.  Therefore, a first and second group of instructions of a first and second thread are comprised in a first scenario.
          The applicant further states “Webber still fails to teach or suggest selecting the 13Application Serial No.: 15/875,611Response to Final Office Action dated February 5, 2021Docket No.: MRVL-MP 12822first scenario (comprising the first thread and the other thread) from a first plurality of scenarios. Further, Webber fails to teach or suggest that selecting the first scenario (comprising the first thread and the other thread) is based on a determination that an instruction that is comprised in said set of groups of predefined instructions is identified from said instruction queue”.  The examiner respectfully disagrees. 
	In regards to Webber paragraphs [0035-0037] teach a first scenario comprising a group of memory instructions of a first thread and a group of branch instructions of a second thread.  It also discusses another scenario that comprises a group of memory instructions of a first thread and a group of memory instructions of a second thread.  When it is determined that a branch instruction which is in a branch instruction group of a second thread is identified the first scenario is selected.  For example, if the second thread includes a branch instruction that is compatible to execute with the memory instruction of the first thread, then the first scenario is selected; if the second thread includes a memory instruction that is not compatible with the memory instruction of the first thread then a second scenario is selected in which parallel execution does not occur (Note: the combination of Curran teaches the instructions being identified in the queue).  Therefore, Webber does teach the newly amended limitations.

17.	The examiner notes the newly amended claims have broaden the claim further by removing the limitation that indicates, “a first scenario and said set of groups are predefined to avoid conflicts among said plurality of issue ready instructions”, and suggest the claim add this limitation back in and further indicate that each of the first plurality of scenarios are predefined to avoid conflicts among instructions, because currently the claims can be broadly interpreted to mean selecting a first scenario which includes instructions that are compatible for parallel execution, while another scenario may include instructions that are not compatible for parallel execution.  
           The examiner further suggest the applicant clarify the terms “scenario” and “predefined” in the claim language.  Firstly, the term “scenario” can be broadly interpreted to mean any possible combination or sequence of events; for example, the reference Curran explicitly states that several scenarios can be identified for parallel execution of instructions (See Curran [0037]). The reference is referring to several examples of combinations of issuing instructions, however, the instant application is not referring to merely examples of possible events.  For example, the examiner believes that the scenario as disclosed in Fig. 1, is not some possible sequence of events, rather it is a logic block comprised of pick logic circuits which select certain instructions based on instruction opcodes (see [006]).  The examiner suggest in order to overcome a broad interpretation of “scenario” to amend the claims to clearly claim what a scenario is based on Fig. 1 or any other portions of applicant’s specification which clearly disclose what a “scenario” is.  
            The examiner further suggest the applicant amend the claim to define what “predefined” means in terms of the claim.   For example, the examiner suggest the applicant amend the claim to indicate when a first scenario and set of groups of instructions are predefined to avoid conflicts.  The claim as of now can broadly be read to mean that “a first scenario and set of groups are defined to avoid conflicts among issue-ready instructions” before execution of a first and second instruction (i.e. a first scenario and set of groups are predefined to avoid conflicts among issue-ready instructions) because “predefined” merely means defined in advance.  As long as the first scenario and set of groups are defined to avoid conflict, before execution for example, it can be said they are “predefined”.  The applicant should amend the claims to indicate when or how scenarios are defined.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183